[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Ramsay, Slip Opinion No. 2020-Ohio-6931.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6931
             THE STATE OF OHIO, APPELLEE, v. RAMSAY, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Ramsay, Slip Opinion No. 2020-Ohio-6931.]
Court of appeals’ judgment reversed on the authority of State v. Patrick and cause
        remanded.
(No. 2020-0620―Submitted December 15, 2020―Decided December 31, 2020.)
               APPEAL from the Court of Appeals for Medina County,
                          No. 19CA0016-M, 2020-Ohio-1203.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the court of appeals for application of State v. Patrick, __ Ohio St.3d
__, 2020-Ohio-6803, __ N.E.3d __.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DONNELLY, and
STEWART, JJ., concur.
        DEWINE, J., dissents and would dismiss the appeal as having been
improvidently accepted.
                            SUPREME COURT OF OHIO




                              _________________
       S. Forrest Thompson, Medina County Prosecuting Attorney, and Vincent
V. Vigluicci, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Charlyn Bohland and Stephen
P. Hardwick, Assistant Public Defenders, for appellant, Gavon N. Ramsay.
                              _________________




                                         2